Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of November 13, 2020.  The rejections are stated below.  Claims 1-22 are pending and have been examined.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of administering a voucher (0007) without significantly more. 

4.	In the instant case, claim 1 is directed to an apparatus.
Claim 1 is directed to the abstract idea of “administering a voucher” which is grouped under Certain Methods of Organizing Human Activity (commercial or legal interactions ) in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 1 recites “a … comprising:

a … storing instructions that, when executed by the at least one … …, causes the at least one … … to perform operations in a … … environment comprising:
receiving a request to create a voucher from a requestor;
creating a … …;
obtaining recipient information from the requestor;
appending the recipient information to a … …;
obtaining one or more voucher source information from the requestor;
appending the one or more voucher source information to the … …;
obtaining an advisor information from the requestor;
appending the advisor information to the … …;
generating the voucher wherein the voucher comprises a … … configured to control access to the voucher based on obtaining verification of the recipient, instructions from the recipient, and instructions from the advisor and the … … is executed using the … … configured to receive a first instruction from the recipient to open an account and a second instruction from the advisor to open an account; and appending the voucher to the … …”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

6.	Hence, claim 1 is not patent eligible.  Similar arguments can be extended to other independent claim 12 so hence claim 12 is rejected on similar grounds as claim 1.  Dependent claims 2-11 and 13-22 further define the abstract idea and are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 

Claim Rejections – 35 USC §112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Lack of Algorithm
9.	Claims 1 and 12 each recite “generating the voucher wherein the voucher comprises a control logic configured to control access to the voucher based on obtaining verification of the recipient…”. However, the specification does not provide details on what the limitation, comprises  “generating the voucher” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).  Dependent claims 2-11 and 13-22 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.
10.	Claims 1 and 12 each recite “generating the voucher wherein the voucher comprises a control logic configured to control access to the voucher based on obtaining verification of the recipient…”. However, the specification does not provide details on what the limitation, comprises  “generating the voucher” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).

11.	Claims 2 recites “generating a marital status completion block…”. However, the specification does not provide details on what the limitation, comprises  “generating” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).
12.	Claims 3 recites “generating a personalization completion block…”. However, the specification does not provide details on what the limitation, comprises  “generating” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).
13.	Claims 5 recites “generating a voucher documents completion block…”. However, the specification does not provide details on what the limitation, comprises  “generating” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).
14.	Claims 6 recites “generating a voucher delivery completion block…”. However, the specification does not provide details on what the limitation, comprises  “generating” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).
15.	Claims 7 recites “generating a coaching voucher delivery block…”. However, the specification does not provide details on what the limitation, comprises  “generating” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).
16.	Claims 9 recites “generating a coaching transaction block…”. However, the specification does not provide details on what the limitation, comprises  “generating” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).

Claim Rejections – 35 USC §112


17.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


18.	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Means Plus Function
19.	Claims 1 and 12 each recite:
	“control logic configured to control access…”
	
20.	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “operable to”, that are coupled with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
The claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections – 35 USC 102

21.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 

form the rejections under this section made in this Office action.

A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




22.	Claims 1, 3-9, 11-12, 14-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rang et al. [US Pub No. 2018/0315143 A1].

23.	Regarding claims 1 and 12, Rang discloses a system comprising: 
at least one hardware processor; and
a memory storing instructions that, when executed by the at least one hardware processor, causes the at least one hardware processor to perform operations in a networked computing environment comprising:
receiving a request to create a voucher from a requestor (0032);
creating a voucher blockchain (0020);
obtaining recipient information from the requestor (0037);
appending the recipient information to a voucher blockchain (0051);
obtaining one or more voucher source information from the requestor;
appending the one or more voucher source information to the voucher blockchain (0051);

obtaining an advisor information from the requestor (0034);
appending the advisor information to the voucher blockchain (0051);
generating the voucher wherein the voucher comprises a control logic configured to control access to the voucher based on obtaining verification of the recipient, instructions from the recipient, and instructions from the advisor and the control logic is executed using the hardware processor configured to receive a first instruction from the recipient to open an account and a second instruction from the advisor to open an account (0043); and
appending the voucher to the voucher blockchain (0050).

24.	Regarding claims 3 and 14, Rang discloses wherein the instructions further comprises one or more of:
obtaining a personalization input from the requestor for the one or more recipients (0037);
generating a personalization completion block (0037); and
uploading the personalization completion block to the voucher blockchain (Rang 0037).

25.	Regarding claims 4 and 16, Rang discloses wherein the instructions further comprises one or more of:
creating a voucher agreement (0042);
creating an account set-up form (0042);
creating a management agreement (0042);
creating an account transfer form (0042);
creating a margin agreement (0042);
creating an options agreement (0042);
creating a money movement agreement (0042);
generating a voucher documents completion block containing the one or more created forms ad agreements (0042); and
appending the voucher documents completion block to the voucher blockchain (0042).

26.	Regarding claim 5, Rang discloses wherein the system is configured to generate a unique hash value for each of the documents reviewed and signed based on a secure hash algorithm in real time and store each unique hash value on the voucher blockchain (0050).

27.	Regarding claims 6 and 17, Rang discloses wherein the instructions further comprises one or more of:
notifying the recipient of the voucher (0037);
registering the voucher by the recipient (0037);
obtaining an approval of redemption documents from the recipient (0037);
generating a voucher delivery completion block (0037); and
appending the voucher delivery completion block to the voucher blockchain (0037).

28.	Regarding claims 7 and 18, Rang discloses wherein the redemption documents comprise one or more of:
recipient account set-up (0042);
management agreement (0042);
account transfer form (0042);
margin agreement (0042);
options agreement (0042); and
move money agreement (0042).

29.	Regarding claims 8 and 19, Rang discloses wherein the instructions further comprises one or more of:
providing an instruction for a coaching amount (0037);
providing an instruction for coaching terms (0037);
generating a coaching voucher delivery block (0037); and
appending the coaching voucher delivery completion block to the voucher blockchain (0037).

30.	Regarding claim 9, Rang discloses wherein the instructions further comprises one or more of:
analyzing an instruction from a recipient (0037, 0050);
providing the recipient feedback on the instruction (0037, 0050);
generating a coaching transaction block (0037, 0050) and
appending the coaching transaction block to the voucher blockchain (0037, 0050).

31.	Regarding claim 20, Rang discloses wherein the instructions further comprises one or more of:
analyzing an instruction from a recipient (0037, 0050);
providing the recipient feedback on the instruction (0037, 0050); and
uploading a coaching transaction block to the blockchain (0037, 0050).

32.	Regarding claims 11 and  22, Rang discloses wherein the instructions further comprises one or more of:
appending the verification contact information to the voucher blockchain; and
obtaining one or more voucher source information from the requestor.


Claim Rejections - 35 USC § 103

33.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

34.	Claims 2, 10, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rang et al. [US Pub No. 2018/0315143 A1] in view of Tong [2019/0280855 A1].

35.	Regarding claims 2 and 13, Rang does not disclose however Tong teaches wherein the instructions further comprises one or more of:
obtaining a marital status from the requestor (Tong 0033);
obtaining spousal information from the requestor (Tong 0033);
obtaining spousal agreement from a spouse (Tong 0033);
confirming the marital status (Tong 0033);
generating a marital status completion block (Tong 0033); and
appending the marital status completion block to the voucher blockchain (Tong 0033).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Rang to include the teachings of Tong.  The rationale to combine the teachings would be to alleviate an issue of complex operations of obtaining data from multiple databases and low efficiency resulting from storing data in different databases that are independent of each other in an existing data storage technology.

36.	Regarding claims 10 and 21, Rang does not disclose however Tong teaches wherein the recipient feedback is provided at a plurality of times (Tong 0033).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Rang to include the teachings of Tong.  The rationale to combine the teachings would be to alleviate an issue of complex operations of obtaining data from multiple databases and low efficiency resulting from storing data in different databases that are independent of each other in an existing data storage technology.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/ERIC T WONG/Primary Examiner, Art Unit 3692